On Rule.
MONROE, J.
[1] Plaintiff obtained a moneyed judgment against defendant, from which defendant perfected a suspensive appeal to this court, the transcript having been lodged here in July, 1912. He now appears, alleging that the judgment appealed from has- been inscribed in the mortgage office, and operates to prevent his disposing of certain real estate of which he is the owner; and he has ruled the plaintiff and the recorder of mortgages to show cause why the inscription should not be canceled. The recorder admits that the judgment is inscribed, as alleged, but disclaims any personal interest in the matter. Plaintiff admits that it was he who caused the inscription, and alleges that it was done before the appeal was taken. The right of a defendant to have such an inscription canceled, and the jurisdiction of this court to order the cancellation, in a case here pending on appeal, have already been considered and maintained. Cluseau v. Wagner, 126 La. 375, 52 South. 547; Dannenmann v. Charlton, 113 La. 276, 36 South. 965.
Let the rule be made absolute; the recorder directed to cancel the inscription complained of, and S. J. Daly, the plaintiff in the suit, pay the costs of the cancellation and of this proceeding.